Citation Nr: 1703075	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism, to include as secondary to status-post ulcerative colitis with intestinal neoplasm.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to March 1984 and from January 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for cervical spine strain, status-post colon cancer surgery with colostomy left quadrant and history of colitis, impotence, scars, and thyroid cancer status-post total thyroidectomy with hypothyroidism.    

In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At this hearing, the Veteran, via his representative, filed a motion to advance the case on the Board's docket.  Such motion was denied in January 2015.  38 U.S.C.A. § 7107 (a) (West 2014); 38 C.F.R. § 20.900 (c) (2016). 

Also in January 2015, the Board remanded the claims on appeal for additional development.  Thereafter, in a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for the Veteran's cervical spine disability.  Also, in a May 2016 rating decision, the AOJ granted service connection for ulcerative colitis with intestinal neoplasm; status post abdominal perineal resection rectum with colostomy for rectal cancer resulting in total colectomy with permanent ileostomy for colon cancer, which included the resulting abdominal scar; and erectile dysfunction.  Therefore, as such claims have been granted in full, they are no longer before the Board.  The Veteran's claim for service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

FINDING OF FACT

Thyroid cancer status-post total thyroidectomy with hypothyroidism is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and is not caused or aggravated by his service-connected status-post ulcerative colitis with intestinal neoplasm.


CONCLUSION OF LAW

The criteria for service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism, to include as secondary to status-post ulcerative colitis with intestinal neoplasm, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2007 letter, sent prior to the issuance of the rating decision on appeal, and a November 2009 letter, after which the Veteran's claim was readjudicated in the January 2010 statement of the case and January 2013 and April 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that, in September 2007, the AOJ made a formal finding that his complete service treatment records were unavailable; however, the record reflects that such were subsequently received in February 2010.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in April 2007 and May 2015 with an addendum in July 2015 with respect to the issue decided herein.  The Board finds that such VA examinations and accompanying opinion are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an appropriate examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in August 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature and onset of the Veteran's thyroid cancer, and his belief that such had its onset during service or, in the alternative, was secondary to his colon cancer.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Furthermore, as a result of the hearing discussion, the Board remanded the issue in January 2015 in order to afford the Veteran a VA examination and an opinion as to etiology of his thyroid cancer.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's January 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's thyroid cancer.  Thereafter, he underwent a VA examination in May 2015 and an addendum opinion was obtained in July 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for thyroid cancer and its residuals, claimed as status-post total thyroidectomy with hypothyroidism.  The Board notes that the evidence does not suggest, and the Veteran does not contend, that his thyroid cancer is related to his first period of active duty from April 1980 to March 194.  Rather, he claims that his thyroid cancer had its onset during his second period of active duty, or, in the alternative, that such is due to or aggravated by his now service-connected colon cancer.  

The Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses pertaining to a thyroid disorder or a diagnosis of cancer during his second period of military service from January 2002 to January 2003.  In this regard, while he served in the Army National Guard of Colorado and as a Reserve of the Army for many years with a final separation date in April 2006, there is no indication that he served on active duty after January 2003.

Post-service records reflect that a December 2004 PET/CT scan revealed findings that included a low density mass in the left and right thyroid lobes with a small left paratracheal lymph node, which was noted to be highly suspicious for thyroid cancer. 

A January 2005 report from one of the Veteran's physician who treated him for colon cancer reflects that the aforementioned PET/CT scan revealed pathologic uptake in the thyroid suggesting thyroid cancer.  The impression included possible thyroid carcinoma.  A June 2005 statement from another one of the Veteran's physician who treated him for colon cancer indicated that a PET/CT scan performed in late December 2004 revealed uptake in the thyroid and mediastinum suggestive of a thyroid malignancy.

In June 2005, the Veteran presented for a full body PET scan as part of his follow up for his colon cancer and it was subsequently noted in a July 2005 report of a CT scan of the chest that the likely reported areas of increased activity on the PET scan correlate with several thyroid nodules.  

In July 2005, a thyroid scan reflects that the Veteran was noted to have a four centimeter lump in the left thyroid neck area.  It was noted that, upon review of such scan and a recent ultrasound of the thyroid, that the studies correlate and it was believed that the Veteran had a solitary "cold" mass in the inferior pole of the left thyroid lobe, which should be considered precancerous.

In September 2005, a physician provided a Medical Evaluation Board (MEB) Narrative Summary in which he noted that the Veteran had recently undergone a nuclear medicine scan for his thyroid gland and an ultrasound for his thyroid in July 2005, which were interpreted as a solitary "cold" mass in the inferior pole of the left thyroid lobe which should be considered precancerous.  

In October 2005, it was noted that the Veteran's problems included a solitary thyroid nodule and a recent PET scan was suggestive of thyroid cancer.  A MEB Proceedings dated the same month reflects that the Veteran had five years of active service and eight years of inactive service.  At such time, the MEB found the Veteran's colorectal cancer had an approximate date of origin in 2001 and had been incurred while he was entitled to base pay.  While a thyroid nodule was also noted at such time, the MEB made no finding with regard to the date of origin or a line of duty determination.  While Physical Evaluation Board (PEB) Proceedings and revised PEB Proceedings were subsequently issued in November 2005 and February 2006, such made no mention of the Veteran's thyroid condition.

VA and private treatment records show that the Veteran was officially diagnosed with thyroid cancer in May 2006, with a complete thyroidectomy also conducted in May 2006.  

The Veteran was provided a VA examination in April 2007.  At that time, the VA examiner provided diagnoses of thyroid cancer, with a total thyroidectomy and hypothyroidism, with a date of onset in May 2006.  The examiner also noted that there was a question of whether the Veteran had thyroid cancer when his colon cancer manifested in 2003 because he had markedly elevated alkaline phosphatases, but no follow-up was conducted.  The VA examiner found that there is no resurgence, but did not provide an opinion as to the etiology of the Veteran's thyroid cancer. 

In May 2015, in compliance with the Board's remand directives, the Veteran was reexamined by a VA physician.  The VA examiner confirmed the initial date of diagnoses in May 2006 and that the Veteran is currently asymptomatic.  The examiner also noted the Veteran has hypothyroid endocrine dysfunction.  In regard to the history of the Veteran's thyroid cancer, the examiner noted that a PET scan conducted in December 2004 revealed a low density mass in the left lobe of the thyroid and, ultimately, thyroid cancer was diagnosed.

In July 2015, the examiner offered an opinion as to whether the Veteran's thyroid cancer caused or aggravated by his service-connected colon cancer.  In this regard, he concluded it is less likely than not that the claimed thyroid cancer and total thyroidectomy was caused by or the result of or aggravated by the Veteran's colorectal rectal cancer.  By way of rationale, the examiner stated that the Veteran's thyroid cancer was first discovered approximately two years following discharge from active duty in January 2003.  The cancer was not diagnosed or surgically treated until May 2006.  Finally, the examiner concluded there is no known relationship between the development of thyroid cancer and colorectal cancer.

As an initial matter, the Board finds that service connection on a direct or presumptive basis is not warranted.  In this regard, while the Veteran has contended that his thyroid cancer had its onset during his second period of active duty, the evidence clearly shows that the first indication of the presence of a thyroid abnormality was in December 2004, almost two years after his separation from active duty in January 2003.  Furthermore, he has not contended that he had a continuity of symptomatology referable to such disease since service.  Rather, such appears to have been discovered during the course of his follow up treatment for his colon cancer. 

Additionally, with regard to whether the Veteran's thyroid cancer is secondary to his service-connected colon cancer, the Board accords great probative weight to the July 2015 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

Furthermore, to the extent that the Veteran believes that his thyroid cancer and its residuals are directly related to service, or caused or aggravated by his service-connected colon cancer, the Board notes that he is competent to describe the symptoms associated with his disorder, such as fatigue, which are readily observable by laypersons.  Indeed, he and his spouse supplied such testimony at the August 2014 Board hearing and in written statements submitted during the course of his appeal.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of cancer, to specifically include thyroid cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Specifically, the diagnosis of thyroid cancer involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include, as was the case here, PET and CT scans followed by a biopsy.  In the instant case, there is no suggestion that the Veteran has had any medical training. Therefore, as he does not have the appropriate medical training and expertise to competently self-diagnose thyroid cancer, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements regarding the etiology of his thyroid cancer are afforded no probative weight.  Consequently, the Board finds the opinion rendered by the July 2015 VA examiner, a medical professional, to be significantly more probative than the Veteran's lay opinion.

Therefore, the Board finds that thyroid cancer status-post total thyroidectomy with hypothyroidism is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and is not caused or aggravated by service-connected status-post ulcerative colitis with intestinal neoplasm.  Consequently, service connection for such disorder is not warranted.

In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for thyroid cancer status-post total thyroidectomy with hypothyroidism, to include as secondary to status-post ulcerative colitis with intestinal neoplasm, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


